DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of SPECIES III, figures 14-17 in the reply filed on 12/08/2020 is acknowledged.  The traversal is on the ground(s) that the chosen embodiment atomizer species configuration of figure 14-17 allegedly shows an atomizer species which is “includes the atomizer mixing chamber of 1-13”,  and that “The same mixing chamber is common to all of the illustrated embodiments of figures 1-22” (pg. 7) .  Applicant has made a conclusion that “Therefore, the atomizer mixing chamber is a subcomponent of the atomizer. As such, these are not different species because the atomizer mixing chamber is part of the atomizer. ”  This is not found persuasive because an inclusion of one single common element of a “chamber” does not differentiate one different species of an inventive configuration from another species of a different inventive configuration.  Applicant has not admitted on the art that a single showing of an atomizer mixing chamber is the inventive configuration and that any further additional structural differences of a further species embodiment is patentably indistinct from any additional species thereby each species has no patentable distinction to any species of atomizers of merely having the structural feature of a mixing chamber is located therein.  Applicant has not admitted on the record that the differing structural geometry as identified and depicted in species of species I, II, III, and IV are obvious variants over one another and are patentably indistinct from one geometry from the other as presented in the drawing figures 1-13, 18-22 from that of the configuration of figures 14-17, nor as established that the alleged genus of an atomizer mixing chamber element as identified under species I, II, III, and IV are patentably indistinct from one another thereby are not individual species and would patentably anticipate one another of the identified species figures.

Elected species of invention is reproduced for convenience.

    PNG
    media_image1.png
    821
    683
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    755
    407
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    811
    568
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    783
    458
    media_image4.png
    Greyscale

Of the pending claims 1-14, Applicant has identified that claims 8-14 are readable upon the elected species in the reply 12/08/2020.
Claims  1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2020.
Claims 8-14 are taken up for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 dependent upon independent claim 8 recites the limitation "the third set of holes" in last lines of the claim.  There is insufficient antecedent basis for this limitation (“the third set”) in the claim.  It is noted that however that another unrelated claim chain presents a “third set of holes”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAEB et al (US 2017/014550).
 The KAEB reference discloses:
	Regarding claim 8, (independent claim)) An atomizer (capable for a seed treater), the atomizer comprising:
	an atomizer mixing chamber comprising:
		a body (entire device) ; a first inlet in the body (i.e. the manifold portion of body portion at 170 ) for receiving a first treatment fluid; 
		a second inlet in the body for receiving a second treatment fluid (i.e. the additional inlet at the manifold 170); 
		a first stage cup (see markup) for receiving and combining the first and second treatment fluids to provide a combined fluid, 
	the first stage cup comprising a first set of a hole (for in the side wall of which 120 and 130)  through which the combined fluid flows (via 170, 120 to 130); and 
	a second stage cup (see markup, general within 110) below the first stage cup for receiving the combined fluid from the first stage cup, 
	wherein the second stage cup further mixes the combined fluid to provide a mixed fluid and wherein the second stage cup comprises a second set of holes (80) through which the mixed fluid flows; 
	a disk (10) for receiving the mixed fluid from the atomizer mixing chamber;
 

    PNG
    media_image5.png
    987
    1006
    media_image5.png
    Greyscale

Regarding at least claim 8, the discloses all of the recited subject matter as discussed above including a single hole for the entry of 120 to 130 into the first stage cup through which the combined fluid flows (from 170 via 120 to 130), however the reference is silent as comprising a first set of holes (i.e. plural holes).  Whereas the KAEB only differs in having an additional one hole for passage of the 

    PNG
    media_image6.png
    858
    739
    media_image6.png
    Greyscale

Regarding claim 9/8, note that first stage cup comprises a first pair of concentric walls defining a first annular trough in which the first and second fluids combine to form the combined fluid (see markup).  
Regarding claim 10/9, note that the second stage cup comprises a second pair of concentric walls having radial protrusions defining a second annular trough for mixing the combined fluid to form the mixed fluid (see markup).  
Claim 14 is dependent upon claim 8, (note that the claim fails to provide proper antecedent basis of “the third set of holes” in the parent claim 8. The prior art show plural holes which can be regrouped as 1st , 2nd and 3rd set of holes. However, the prior art is silent as to the shape of the holes being two oblong shaped holes. As to the difference in the chosen shape, absent any evidence of critically or unexpected result of the shape of the holes chosen to allow material to pass therethrough, it would have been an obvious choice of mechanical design to choose the shape of the prior art holes from any known shapes for openings including oblong, slot, square, rectangle oval, ellipse, so as long as there is sufficient area of an opening that the material may be effectively passed therethrough. Such a geometric choice is it is nothing more than one of a limited geometric configuration a person of ordinary skill in the art would find obvious in providing an easily made an opening aperture shape choice in order to provide an advantageous or easily constructed aperture to the system since it has been held that, absent any unexpected result, a mere change in form or shape on the basis of suitability is a matter of obvious mechanical design choice. In re Dailey, 149 USPQ 47 (CCPA 1976).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774

/TONY G SOOHOO/Primary Examiner, Art Unit 1774